NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0210n.06

                                           NO. 09-5549                                    FILED
                                                                                       Apr 04, 2011
                             UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT



UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )       ON APPEAL FROM THE UNITED
                                                      )       STATES DISTRICT COURT FOR
v.                                                    )       THE EASTERN DISTRICT OF
                                                      )       TENNESSEE
DAVID WESLEY TAYLOR,                                  )
                                                      )
       Defendant-Appellant.                           )


       Before: SUTTON and KETHLEDGE, Circuit Judges; and HOOD, Senior District
Judge.*

       PER CURIAM. Defendant-Appellant David Taylor (“Taylor”) appeals the portion of the

district court’s order of judgment requiring Taylor to pay restitution in the amount of $3,780 to

Suntrust Bank. Taylor argues that the amount of restitution ordered by the district court was

improper because the amount taken during the robbery was not specified in the indictment, stipulated

by the defendant, or found by a jury. The United States argues that the district court did not commit

plain error in determining the amount of restitution because Taylor admitted the loss amount during

court proceedings.

       For the reasons that follow, the district court’s order of judgment is AFFIRMED.




       *
         The Honorable Joseph M. Hood, Senior United States District Judge for the Eastern
District of Kentucky, sitting by designation.
I. Factual and Procedural Background

       The facts in this case are not in dispute. On January 27, 2009, Defendant robbed the Suntrust

Bank at 110 West 10th Street in Chattanooga, Tennessee. Defendant presented a note to a teller that

stated, “This is a hold up. Give me all your $100, $50 and $20 in bundles. Do this in 60 seconds

or I’ll blow your head off. No die [sic] packs, don’t say anything.” PSR at ¶ 5. The teller complied

and handed over $3,780 in currency bundled with bank bands. Id. Defendant fled the bank with the

note and the money. Id. The robbery was captured on surveillance video, and Defendant was

identified by using still photographs pulled from the video. Id. Taylor was arrested after he robbed

another bank in Knoxville, Tennessee on January 30, 2009. Id.

       During the rearraignment hearing, Taylor was advised by the district court that he might have

to pay restitution. (R.25 at 9). When the United States was reciting the factual basis of the case, the

Assistant United States Attorney stated that after Taylor requested the money from the bank teller

that “[t]he teller complied and gave the subject approximately $3800 in United States currency.” (R.

25 at 12). When asked if the basic facts recited were true, Taylor responded affirmatively. (R. 25

at 14). The district court accepted Defendant’s guilty plea and set the matter for sentencing.

       At the sentencing hearing, the district court relied on the PSR to determine the applicable

sentencing range pursuant to the guidelines. The PSR classified Taylor as a career offender under

USSG § 4B1.1(b)(C) based on two counts of bank robbery in 1993 and three counts of bank robbery

in 2002, which qualified as crimes of violence. Thus, Taylor’s base level was 32, which was reduced

by three levels due to Taylor’s acceptance of responsibility and resulted in a total offense level of

29. Given his criminal history category of VI, the PSR calculated Defendant’s Guidelines range to




                                                  2
be 151 to 188 months of imprisonment. Neither the United States nor Taylor filed objections to the

PSR.

        At the sentencing hearing, the district court determined that the PSR accurately reflected the

applicable guideline range. The district court listened to statements from Taylor. The United States

noted that, while this was Taylor’s sixth bank robbery, he was arrested following a seventh bank

robbery for which he had not been charged and asked the district court to sentence defendant at the

top of the Guidelines range.

        The district court, after considering the 18 U.S.C. § 3553(a) factors, sentenced Defendant to

a within-Guidelines sentence of 188 months’ imprisonment, recommended that Defendant receive

500 hours of substance abuse treatment, and ordered Taylor to pay restitution to Suntrust Bank in

the amount of $3,780, the amount given to Taylor by the bank teller. The district court described

the method by which payments were to be made until restitution had been paid in full.

        The district court asked at the end of the sentencing hearing whether there were “any

objections to anything that has occurred in this case that have not been ruled upon by the Court.”

(R. 23 at 17). Defendant responded: “No, Your Honor, there’s nothing pertaining to this case...”

Id.

        Taylor timely appealed.

II. Standard of Review

        Generally, this Court reviews the amount of restitution ordered by the district court under an

abuse-of-discretion standard. United States v. Batti, 631 F.3d 371, 379 (6th Cir. 2011). However,

where, as here, the defendant failed to object to restitution at sentencing, the district court’s

restitution order is reviewed for plain error. See United States v. Schulte, 264 F.3d 656, 660 (6th Cir.


                                                   3
2001) (citing United States v. Hall, 71 F.3d 569, 573 (6th Cir. 1995)). “To establish plain error, a

defendant must show (1) that an error occurred in the district court; (2) that the error was plain, i.e.,

obvious or clear; (3) that the error affected defendant’s substantial rights; and (4) that this adverse

impact seriously affected the fairness, integrity or public reputation of the judicial proceedings.” Id.

(citing Johnson v. United States, 520 U.S. 461, 466-67 (1997)).

III. Discussion

        As an initial matter, we note that restitution in this matter was proper pursuant to the

Mandatory Victims Restitution Act of 1996 (“MVRA”) because this crime is classified as a “crime

of violence” under 18 U.S.C. § 3663A(c)(1). However, Taylor argues that, because restitution is

inherently punitive in nature, the defendant must admit or a jury must determine the amount of

restitution. While Taylor argues that the amount ordered by the district court for restitution was not

proven or admitted, and therefore the district court erred by setting the amount at $3,780, his

argument fails because he did admit the amount.

        During his plea colloquy, the United States Attorney stated that Taylor fled the bank robbery

with “approximately $3,800,” and thereby identified the amount of loss to Suntrust Bank. Taylor

stated to the district court judge that he admitted the facts as presented at that time. Furthermore,

the PSR stated that “[t]he teller complied and handed over $3,780 in currency bundled with bank

bands.” (PSR, ¶ 5, 83). Defendant failed to file any objection to the PSR and failed to raise any

objection to the amount at the time of sentencing. A defendant’s statement that he does not have any

objections to the content of the PSR constitutes an admission of the facts contained in the PSR.

United States v. Stafford, 258 F.3d 465, 476 (6th Cir. 2001); see also United States v. Adkins, 429
F.3d 631 (6th Cir. 2005). Thus, the amount of loss was admitted by Taylor, both with respect to the


                                                   4
facts stated by the United States during his plea colloquy as well as by his acquiescence to the PSR,

and the district court’s decision to direct him to pay that amount in restitution was not error.

       Taylor fails to develop his argument regarding United States v. Booker, 543 U.S. 220, 232

(2005), in his brief and, therefore, it is waived. El-Moussa v. Holder, 569 F.3d 250, 257 (6th Cir.

2009) (“[i]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument in

a skeletal way, leaving the court to put flesh on its bones.” (citing McPherson v. Kelsey, 125 F.3d
989, 995-96 (6th Cir. 1997)). Nonetheless, contrary to Defendant’s argument, the instant case does

not represent a violation of Booker because the amount of loss is not an element of the offense in this

matter and because the amount of restitution may be determined by the district court as described

in the MVRA. See 18 U.S.C. § 2113(a); 18 U.S.C. § 3664(f)(1)(A); United States v. Johnson, 440
F.3d 832, 849 (6th Cir. 2006) (citing United States v. Sosebee, 419 F.3d 451, 461 (6th Cir. 2005)).

       Finally, Taylor filed, pro se, a supplemental brief before this Court. For the first time, Taylor

argues, inter alia, that restitution was not proper in this case and that he was improperly classified

as a career offender. Because he was represented by counsel, we decline to address these arguments.

See United States v. Martinez, 588 F.3d 301, 328 (6th Cir. 2009). That said, the Court has reviewed

his arguments and finds they lack merit.

       VI. Conclusion

       For the foregoing reasons, the district court’s order of judgment is AFFIRMED.




                                                  5